DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/06/2022 after final under the pilot program AFCP in which claims 1 and 3 are currently amended. By this amendment, claims 1-15,18-20 are still pending in the application of which claims 8-15 and 18-20 have been previously indicated as allowable.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Janina Malone, Reg No. 47,768 on June 16, 2022.

The application has been amended as follows:
Replace claim 1 with:
(Proposed Amendment) A battery pack, comprising:
a plurality of battery cells combined in series and parallel to generate a first voltage level;
a DC/DC converter having a plurality of regulators electrically arranged in parallel and generating a second voltage level via power provided from the plurality of battery cells combined in series and parallel;
a circuit configured to receive a signal from external the battery pack to activate the DC/DC converter, the signal indicative that a starter motor is engaged or is about to engage an internal combustion engine;
a first terminal directly electrically coupled to the plurality of battery cells and electrically coupled to an electric machine supplying propulsive force to wheels; and
                       a second terminal directly electrically coupled to the DC/DC converter
REASONS FOR ALLOWANCE
Claims 1-15,18-20 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a battery pack, comprising among other patentable features, “a plurality of battery cells combined in series and parallel to generate a first voltage level;
a DC/DC converter having a plurality of regulators electrically arranged in parallel and generating a second voltage level via power provided from the plurality of battery cells combined in series and parallel;
a circuit configured to receive a signal from external the battery pack to activate the DC/DC converter, the signal indicative that a starter motor is engaged or is about to engage an internal combustion engine
a first terminal directly electrically coupled to the plurality of battery cells and electrically coupled to an electric machine supplying propulsive force to wheels; and
a second terminal directly electrically coupled to the DC/DC converter.”
Claims 2-7 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Claims 8-15,18-20 were previously indicated as allowable and reasons for allowance were already given in office action paper No./mail date 20220331.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,286,892 to Johri et al., (Johri) discloses the general state of the art regarding autonomous motor control during loss of motor communications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 17, 2022